EXHIBIT 10.34



 

EMPLOYMENT AGREEMENT



This Employment Agreement (this "Agreement") is made August 30, 2011, to be
effective commencing on January 1, 2011, by and between Elemis Limited, a
company formed under the laws of England and Wales (the "Company"), and Sean
Harrington ("Employee").

>

W I T N E S S E T H:



WHEREAS, the Company and Employee desire to enter into this Agreement to provide
for the terms of the services to be performed by Employee for the Company.





NOW, THEREFORE,

in consideration of the premises and mutual agreements hereinafter contained,
the parties hereto agree as follows:



        Employee's Duties
    
        Effective on the Effective Date (as defined in Section 2, below), the
        Company hereby employs Employee as Managing Director of the Company and
        Employee hereby accepts such employment. In that capacity, Employee
        shall have such duties and responsibilities consistent with the
        foregoing and otherwise consistent with Employee's position as may be
        determined from time to time by the Board of Directors of the Company
        (the "Board") or the Chief Executive Officer (the "CEO") of the
        Company's parent company, Steiner Leisure Limited ("SLL"), including
        duties with respect to Affiliates of the Company. For purposes of this
        Agreement, "Affiliate" means an entity controlled by, controlling or
        under common control with the Company.
    
        While he is employed by the Company, Employee shall devote all his
        business time and effort to the conduct of his duties hereunder,
        provided that Employee may (i) serve on corporate, civic and charitable
        boards or committees, subject to approval by the Board (other than for
        non-profit organizations) in light of potential conflicts of interest
        with the Company or any Affiliate, which approval shall not be
        unreasonably withheld or delayed, (ii) provide services on a pro bono
        basis to civic and charitable organizations and (iii) attend to his
        personal investments, so long as such activities do not interfere with
        the performance of Employee's responsibilities as an employee of the
        Company in accordance with this Agreement and are consistent with the
        Company's policies. The Company also agrees that Employee may receive
        compensation in connection with his service on corporate boards, without
        set-off, adjustment or diminution of his salary, bonus or any other
        rights hereunder. References in this Agreement to policies, directives
        or rules of the Company include policies, directives and rules of the
        Company and its Affiliates.
    
        By Employee's execution below, Employee acknowledges that except for
        this Agreement, there is no arrangement or agreement between Employee
        and the Company concerning the terms of Employee's employment with the
        Company.
    
        Employee acknowledges that, as a senior employee of the Company,
        Employee has control over his working hours and, accordingly, applicable
        law governing the maximum hours which an employee can work are not
        applicable to this Agreement.
    
        Effective Date; Term; Notice
    
        This Agreement is for an initial term commencing January 1, 2011 hereof
        (the "Effective Date") and terminating on December 31, 2011, and shall
        continue until it is terminated in accordance with the terms and
        conditions in Section 5, below, by Employee giving not less than sixty
        (60) days' written notice to the Company and by the Company giving not
        less than three months' written notice to the Employee; provided,
        however, that no such notice from the Company is required in connection
        with a termination of this Agreement by the Company pursuant to Section
        5(c), below. In connection with such termination, the Employee shall be
        entitled to receive a payment equal to the Base Salary in effect on the
        date of termination for the 60-day or 90-day notice period referenced
        above, as the case may be (such payment, in the respective amount, as
        applicable, is defined herein as a "Notice Period Payment"). For the
        avoidance of doubt, the Company may, in its absolute discretion,
        lawfully terminate the employment of the Employee at any time, pursuant
        to the terms of Section 5, below, as long as the amounts required to be
        paid pursuant to Section 5 are paid in accordance with such section.
    
        Compensation
    
        .
    
        
    
        Salary and Bonus. Except as otherwise provided herein, the Company (or
        any Affiliate) shall pay to Employee compensation as described in this
        Section 3(a), all of which shall be subject to such deductions as may be
        required by applicable law or regulation:
        
        Base Salary
        . The Company shall pay to Employee a base salary at the rate of not
        less than Two Hundred Thirty-Seven Thousand One Hundred Seventy-Five UK
        Pound Sterling (UK Pound Sterling 237,175) per year subject to review
        each calendar year (a "
        Year
        ") and possible increase in the sole discretion of the Board, payable in
        equal twice monthly installments (the "
        Base Salary
        "). As used in this Agreement, the term "accrued" with respect to Base
        Salary means Base Salary with respect to the time period through the
        date in question.
        
        
        
        Incentive Bonus. Employee shall be eligible to receive a bonus (the
        "Incentive Bonus") based on a formula and performance criteria approved
        annually by the Compensation Committee of the Board (the "Committee"),
        in its sole discretion, provided, however, that Employee shall be
        eligible each Year to receive an Incentive Bonus ranging from 25% to
        100% of his then current Base Salary, with a specified target Incentive
        Bonus equal to 50% of his then current Base Salary (the "Target
        Incentive Bonus").
        
        Any Incentive Bonus payable to Employee shall be paid (i) pursuant to
        the terms and conditions of the SLL's 2009 Incentive Plan (the "Plan")
        or any successor plan, and (ii) notwithstanding anything herein to the
        contrary, no later than sixty (60) days following the end of the Year
        with respect to which the Incentive Bonus was earned.
        
        
        
        Except as otherwise provided in Sections 5(a), 5(b), 5(d) and 5(e),
        below, Employee shall only be entitled to receive an Incentive Bonus if
        Employee is employed by the Company pursuant to this Agreement at the
        close of business on the last day of the applicable performance period
        with respect to the Incentive Bonus (the "Determination Date"). As used
        in this Agreement, the term "accrued" with respect to an Incentive Bonus
        refers to only an Incentive Bonus for a performance period in which
        Employee was employed on the Determination Date.
        
        
        
        Reduction in Bonus
        
        . The Incentive Bonus payable pursuant to this Agreement may be subject
        to a reduction of up to ten percent (10%) in the discretion of the
        Committee in the event that Employee commits a material violation of a
        Company policy or consistently fails to follow a Company policy or
        policies (collectively, a "
        Violation
        "). Employee is required to promptly inform the CEO of any Violation
        with respect to any officer or other employee of the Company or any
        Affiliate of which Employee becomes aware.
        
        
        
        Recovery of Bonus Awarded in Error
        
        . To the extent required by applicable law, any Incentive Bonus paid to
        the Employee under this Agreement shall be subject to recovery by the
        Company or an Affiliate and repayment by the Employee, in the event of
        any restatement of the annual audited financial statements of the
        Company or any Affiliate within three Years following the Year for which
        the Incentive Bonus was awarded, but only to the extent that the
        Incentive Bonus previously awarded was in excess of the amount of the
        Incentive Bonus that should have been awarded had the results of
        operations been correctly reported when initially audited and filed with
        the US Securities and Exchange Commission.
        
        
        
        Disability Insurance. During each Year of Employee's employment,
        Employee shall be paid an amount to be used toward the payment of the
        premium on a disability insurance policy in the maximum amount
        obtainable by Employee (a "Policy") covering Employee, upon delivery to
        the CEO of evidence reasonably satisfactory to the CEO of the purchase
        by Employee of a Policy with an annual premium due during such Year in
        an amount at least equal to the amount requested by Employee under this
        Section 3(b) (the "Disability Payment Amount"). The Disability Payment
        Amount shall be payable in equal installments at the times that the Base
        Salary is paid to Employee and shall be subject to such deductions as
        may be required by applicable law or regulation.
        
        Life Insurance
        
        .
        
        During each Year of Employee's employment, the Company shall pay all
        premiums with respect to a term life insurance policy for Employee with
        a ten year term and with a death benefit equal to four (4) times the
        then current Base Salary
        
        plus the Target Incentive Bonus amount. Such life insurance may be
        provided either through the group life insurance programs of the Company
        or an Affiliate, by an individual policy, or by a combination of both
        group and individual policies, at the option of the Company.
        
        
        
        Other Benefits; Forfeiture upon Resignation. The Company shall provide
        to Employee, in amounts and otherwise of a nature commensurate with
        Employee's compensation and position with the Company, all other
        benefits currently provided to the executive officers (as defined for
        purposes of the Securities Exchange Act of 1934, as amended) of SLL, as
        well as those which SLL may, in the future, provide to its executive
        officers, including, without limitation, life insurance, medical
        coverage,, any contractual indemnification rights and eligibility to
        receive awards under equity plans of the Company or an Affiliate
        applicable to executive officers of the Company. In addition, the
        Company will pay into a private pension scheme maintained by Employee
        during his employment an amount equal to five percent (5%) of the Base
        Salary from time to time. The amount paid by the Company shall be
        reviewed in accordance with the Company pension policy at the discretion
        of the Company or the CEO during the term hereof. Except as otherwise
        provided in this Agreement, the unvested portion of any equity awards
        granted to Employee by SLL on or after the date hereof shall be
        immediately forfeited in the event Employee voluntarily resigns his
        employment. The Company also shall provide Employee with a private
        office and the use of an automobile and fuel therefor paid for by the
        Company, plus reimbursement of maintenance expenses in connection with
        such automobile, in each case on the basis as such automobile-related
        benefits are provided as of the date hereof (the "Car Allowance"). The
        Company acknowledges and agrees that, for services provided to the
        Company, Employee will be covered to the same extent as other executive
        officers of SLL by directors' and officers' liability insurance
        maintained by SLL.
        
        Expense Reimbursement; No Relocation.
        
        The Company shall reimburse Employee for all ordinary and necessary
        business expenditures made by Employee in connection with, or in
        furtherance of, his employment upon presentation by Employee of expense
        statements, receipts, vouchers or such other supporting information as
        may from time to time be reasonably requested by the Board. When
        traveling for business of the Company, Employee, at his sole discretion
        and at the Company's expense, shall travel via business class
        accommodations. Other business travel reimbursement for Employee shall
        be pursuant to the applicable business expense reimbursement policy of
        the Company. The Company shall not, without Employee's prior written
        consent, require Employee to relocate his office more than 50 miles from
        the Company's current principal place of business in Harrow Weald,
        Middlesex, England.
        
        
        
        Equity Grant
        
        . Employee shall granted as of the date hereof Fifteen Thousand (15,000)
        Restricted Share Units, as such term is defined in the Plan, pursuant to
        the Plan and a Restricted Share Unit award agreement in the form
        generally used for awards of Restricted Share Units to executive
        officers and other employees of the Company and the Affiliates, and
        
        which shall vest cumulatively at the rate of one-third thereof on each
        of the first three anniversaries of the date of grant. In addition to
        the above-referenced Restricted Share Units, Employee may, in the sole
        discretion of the Committee, be granted equity awards (the "
        Equity Awards
        ") pursuant to the Plan (including annually as part of SLL's annual
        grant of options, shares or other equity awards to officers and
        employees) on such terms and conditions as the Committee shall determine
        in its sole and absolute discretion. Some or all of the Equity Awards
        may be subject to certain vesting schedules, based on the attainment,
        over a specified period, of performance goals of the Company and/or one
        or more Affiliates (the "
        Performance Goals
        ") which are determined by the Committee and are to be reflected in the
        award agreements related to such Equity Awards (the "
        Performance Awards
        "). In all cases, any unvested portion of the Restricted Share Units or
        Equity Awards shall be immediately forfeited in the event Employee is
        terminated pursuant to
        Section 5(c
        ) hereof; and provided further, that: (a) any unvested portion of the
        Restricted Share Units or Equity Awards shall vest immediately in the
        event of: (i) Employee's termination pursuant to
        Sections 5(a
        ),(
        b
        ),(
        d
        ) or (
        e
        );
        provided, however
        , that in the event of Employee's termination without Cause or for Good
        Reason, the Performance Awards shall vest, percentage wise, the extent
        they would have been vested had the Employee remained employed until the
        applicable Performance Goals are met (irrespective of whether or not
        that is the case), multiplied by the percentage of days during the Year
        prior to the date of termination during which he was employed by the
        Company.
        
        
    
        Vacation
    
        Employee shall be entitled to (i) four (4) weeks paid vacation per Year
        (the "Vacation Days") and (ii) additional vacation days on each day that
        is a UK bank holiday. The vacation provided for in this Section 4 shall
        be coextensive with, and not cumulative with, vacations allowed pursuant
        to any other arrangements with any Affiliates of the Company. With
        respect to the Vacation Days not taken by Employee during a Year, the
        Company shall pay to Employee on or before January 30th of the following
        Year, an amount representing the Base Salary (at the rate in effect for
        the Year during which the Vacation Days were to have been taken) with
        respect to the Vacation Days not taken by Employee during a Year (if
        any, the "Vacation Payment"); provided, however, that no payment shall
        be made with respect to more than ten (10) Vacation Days for any one
        Year (prorated for partial Years of employment) and Employee may not use
        any unused Vacation Days in any subsequent Years. As used in this
        Agreement, the term "accrued" with respect to Vacation Payment means the
        Vacation Payment to which Employee is entitled hereunder through the
        date in question. Any accrued but unused entitlement to Vacation shall
        be deemed to be taken during any period of Garden Leave pursuant to
        Section 6.
    
        
        
        Termination
        
        
        
        Death
    
        . In the event of Employee's death during his employment by the Company,
        the Company shall pay to Employee's estate within sixty (60) days after
        the date of Employee's death: (i) any unpaid accrued Base Salary
        pursuant to
        Section 3(a)(i)
        , above, and any unpaid accrued Incentive Bonus pursuant to
        Section 3(a)(ii
        ), above, in each case to which Employee was entitled as of the date of
        death; (ii) any amount due to Employee as of the date of death as
        reimbursement of expenses under
        Section 3(e
        ), above; (iii) any unpaid accrued Vacation Payment to which Employee
        was entitled as of the date of death; and (iv) Pro-Rata Target Bonus (as
        defined below). In addition to Employee's rights under any applicable
        equity award agreements, Employee's estate also shall be entitled to
        immediate vesting of any unvested equity awards held by Employee on the
        date of his death which were granted to Employee by SLL and in addition
        to Employee's rights under any applicable share option agreements, any
        share options held by Employee at the time of death which were granted
        to Employee by SLL, shall remain exercisable until the earlier of two
        (2) years following Employee's date of death and, if applicable, the
        date (or dates) any such options would otherwise expire in the absence
        of Employee's death. For purposes of this Agreement, the term "
        Pro-Rata Target Bonus
        " shall mean an amount equal to the Employee's Target Incentive Bonus
        for the Year during which a termination of, or by, as the case may be,
        Employee occurred multiplied by the percentage of days during the Year
        prior to the date of termination during which he was employed by the
        Company.
    
        
    
        Disability. If, during his employment by the Company, Employee becomes
        unable to engage in any substantial gainful activity or receives
        benefits for at least three (3) months under the Company's disability
        plan, if any, as the result of a medically determinable physical or
        mental impairment that is expected to result in death or continue for at
        least twelve (12) months (a "Disability"), Employee's employment with
        the Company shall terminate (the date of such termination being the
        "Disability Date"), and, thereafter, Employee shall not be deemed to be
        employed by the Company (except that Employee's obligations under
        Section 7, below, shall remain in full force and effect) and the Company
        shall have no further obligations to make payments or otherwise to, or
        on behalf of, Employee, except as provided in this Section 5(b). In
        determining Disability under this Section 5(b), the Company shall rely
        upon the written opinion of the physician regularly attending Employee
        in determining whether a Disability is deemed to exist. If the Company
        disagrees with the opinion of such physician, the Company may choose a
        second physician, the two (2) physicians shall choose a third physician,
        and the written opinion of a majority of the three (3) physicians shall
        be conclusive as to Employee's Disability. The expenses associated with
        the utilization of any physician other than the physician regularly
        attending Employee shall be borne solely by the Company. Employee hereby
        consents to any required medical examination and agrees to furnish any
        medical information requested by the Company and to waive any applicable
        physician/patient privilege that may arise because of such
        determination. In the event of termination of Employee's employment
        pursuant to this Section 5(b), the Company shall, subject to Employee
        entering into a statutory compromise agreement on terms acceptable to
        the Company, pay to Employee within sixty (60) days after the Disability
        Date: (i) the Notice Period Payment, (ii) any unpaid accrued Base Salary
        pursuant to Section 3(a)(i), above, and any unpaid accrued Incentive
        Bonus pursuant to Section 3(a)(ii), above, in each case to which
        Employee was entitled as of the Disability Date; (iii) any amount due to
        Employee as of the Disability Date as reimbursement of expenses under
        Section 3(e), above; (iv) any unpaid accrued Vacation Payment to which
        Employee was entitled as of the Disability Date; and (v) Pro-Rata Target
        Bonus. In addition to Employee's rights under any applicable equity
        award agreements, Employee shall also be entitled to immediate vesting
        of any unvested equity awards held by Employee on the Disability Date
        which were granted to Employee by SLL and in addition to Employee's
        rights under any applicable share option agreements, any share options
        held by Employee as of the Disability Date which were granted to
        Employee by SLL, shall remain exercisable until the earlier of two (2)
        years following Employee's Disability Date and, if applicable, the date
        (or dates) any such options would otherwise expire in the absence of
        Employee's Disability. Nothing in this Agreement is intended to cause
        the Company to be in violation of any laws applicable to individuals
        with disabilities.
    
        For Cause by Company or By the Employee without Good Reason. If the
        Company terminates Employee's employment for Cause or the Employee
        terminates his employment without Good Reason, this Section 5(c) shall
        apply.
    
        For purposes of this Agreement, "Cause" shall mean the occurrence of any
        of the following events: (i) Employee's continued failure to
        substantially perform Employee's duties with the Company (other than any
        such failure resulting from Employee's Disability); (ii) a violation by
        Employee of any lawful written policy or directive of the Company
        applicable to Employee specifically, or to officers or employees of the
        Company or any Affiliate generally, the violation of which policy or
        directive is materially and demonstrably injurious to the Company or an
        Affiliate; (iii) Employee's excessive alcoholism or drug abuse that
        substantially impairs the ability of Employee to perform Employee's
        duties hereunder; (iv) continued gross negligence by Employee in the
        performance of his duties hereunder that results in material and
        demonstrable damage to the Company or any Affiliate; (v) violation by
        Employee of any lawful direction from the Board, provided such direction
        is not inconsistent with Employee's duties and responsibilities to the
        Company or any Affiliate hereunder; (vi) fraud, embezzlement or other
        criminal conduct by Employee that results in material and demonstrable
        damage to the Company or any Affiliate; (vii) intentional or reckless
        conduct by Employee that results in material and demonstrable damage to
        the Company or any Affiliate; or (viii) the committing by Employee of an
        act involving moral turpitude that results in material and demonstrable
        damage to the Company or any Affiliate; provided, however, that in the
        case of any of the events described in clauses (i), (ii), (iv) or (v)
        above, such event shall not constitute Cause hereunder unless and until
        there is given to Employee by the Company a written notice which sets
        forth the specific respects in which it believes that Employee's conduct
        constitutes Cause hereunder, which conduct is not cured within ten (10)
        days after written notice thereof.
    
        If the Company terminates the employment of Employee for Cause, the
        Company shall notify Employee of such termination pursuant to notice
        provisions of Section 9 hereof no later than as soon as reasonably
        practicable after the effective time of such termination and the Company
        shall have no further obligations to make payments or otherwise to, or
        on behalf of, Employee, including, for the avoidance of doubt, no
        obligation to make any Notice Period Payment , except that Employee
        shall be entitled to receive any (i) unpaid accrued Base Salary pursuant
        to Section 3(a)(i), above, through the date of termination, (ii)
        Incentive Bonus that is accrued and unpaid as of the date of such
        termination (except that, if termination occurs as a result of the
        matters described in clauses (iv), (v), (vi) or (vii), above, then no
        such Incentive Bonus shall be payable); (iii) any unpaid accrued
        Vacation Payment to which Employee was entitled as of the date of
        termination; and (iv) any other amounts due to Employee under this
        Agreement as of the date of termination, including, but not limited to,
        reimbursement of expenses under Section 3(e), above, in each case within
        sixty (60) days after the termination of employment and subject to
        Employee entering into a statutory compromise agreement on terms
        acceptable to the Company.
    
        If the Employee terminates his employment without Good Reason, he shall
        provide sixty (60) days advance notice thereof and the Company shall
        have no further obligations to make payments or otherwise to, or on
        behalf of, Employee, including, for the avoidance of doubt, no
        obligation to make any Notice Period Payment, except that Employee shall
        be entitled to receive any (i) unpaid accrued Base Salary pursuant to
        Section 3(a)(i), above, through the date of termination, (ii) Incentive
        Bonus that is accrued and unpaid as of the date of such termination;
        (iii) any unpaid accrued Vacation Payment to which Employee was entitled
        as of the date of termination ;and (iv) any other amounts due to
        Employee under this Agreement as of the date of termination, including,
        but not limited to, reimbursement of expenses under Section 3(e), above,
        in each case within sixty (60) days after the termination of employment
        and subject to Employee entering into a statutory compromise agreement
        on terms acceptable to the Company.
    
        Notwithstanding the foregoing, Employee shall, for all purposes, cease
        to be deemed to be employed by the Company as of the date of any
        termination of Employee pursuant to this Section 5(c). In the event
        Employee's employment terminates pursuant to this Section 5(c), all
        unvested equity awards granted to Employee on or after the date hereof
        by SLL shall be immediately forfeited by Employee as of the date of such
        termination.
    
        For Good Reason by Employee or By the Company without Cause. If Employee
        terminates his employment for Good Reason or the Company terminates his
        employment without Cause, then this Section 5(d) shall apply.
    
        For purposes of this Agreement "Good Reason" shall mean any one or more
        of the following conditions which initially occur without Employee's
        consent within the one (1) year period immediately preceding the date of
        termination of his employment by Employee: (i) a material breach or
        default by the Company of this Agreement; (ii) a material decrease in
        the Employee's Base Salary; (iii) a material diminution in Employee's
        title as stated by this Agreement or a material diminution in the
        Employee's authority, duties or responsibilities under this Agreement,
        (iv) if Employee is required to report to another corporate officer or
        employee instead of reporting directly to the Chief Executive Officer,
        and (v) a change in the location of Employee's office of more than 50
        miles from the Company's current principal place of business in Harrow
        Weald, Middlesex, England. Provided, however, no Good Reason for
        termination shall be deemed to exist unless Employee provides to the
        Company a written notice of the existence of the condition establishing
        Good Reason within ninety (90) days of its initial existence, and the
        Company fails to remedy the condition within thirty (30) days following
        the receipt of such notice.
    
        In the event that Employee's employment terminates pursuant to this
        Section 5(d), then the Company shall, subject to Employee entering into
        a statutory compromise agreement on terms acceptable to the Company, pay
        to Employee within sixty (60) days after the date of termination, an
        amount equal to: (i) a Notice Period Payment, (ii) any unpaid accrued
        Base Salary pursuant to Section 3(a)(i), above, and any unpaid accrued
        Incentive Bonus pursuant to Section 3(a)(ii), above, in each case to
        which Employee was entitled as of the date of termination; (iii) any
        amount due to Employee as of the date of termination as reimbursement of
        expenses under Section 3(e), above; (iv) any unpaid accrued Vacation
        Payment to which Employee was entitled as of the date of termination;
        and (v) a lump sum amount equal to the sum of (A) nine (9) months (or
        ten (10) months if the termination is by Employee) of Base Salary in
        effect on the date of the termination of Employee's employment plus (B)
        the Target Incentive Bonus (as if the applicable performance criteria
        have been met irrespective of whether or not that is the case) in effect
        for the Year of termination. Furthermore, Employee shall be entitled to
        an amount equal to the Termination Incentive Bonus (as defined below)
        payable within sixty (60) days following the end of the Year in which
        the termination occurred. In addition to Employee's rights under any
        applicable equity award agreements, Employee shall also be entitled to
        immediate vesting of any unvested equity awards granted to Employee by
        SLL, except as provided in Section 3(f) with respect to Performance
        Awards and in addition to Employee's rights under any applicable share
        option agreements, any share options held by Employee at the time of
        termination which were granted to Employee by SLL, shall remain
        exercisable until the earlier of two (2) years following Employee's date
        of termination and, if applicable, the date (or dates) any such options
        would otherwise expire in the absence of Employee's termination. For
        purposes of this Agreement, the term "Termination Incentive Bonus" shall
        mean an amount, payable only if the applicable performance criteria are
        attained, equal to the Employee's Incentive Bonus that would have been
        payable to Employee for the Year during which a termination of, or by,
        as the case may be, Employee occurred, determined as if Employee had
        been employed by the Company on the Determination Date with respect to
        the Incentive Bonus in question.
    
        Termination Following a Change in Control
    
        . Notwithstanding
        Sections 5(a
        ), (
        b
        ) and (
        d
        ) above, in the event Employee's employment is terminated by him for
        Good Reason, by the Company without Cause or due to death or Disability
        within twenty four (24) months immediately following a Change in Control
        of SLL, this
        Section 5(e
        ) shall apply and
        Sections 5(a
        ), (
        b
        ) and (
        d
        ) above shall not apply. For avoidance of doubt, it is understood that
        any payment pursuant to this
        Section 5(e
        ) is in lieu of, and not in addition to, any payments pursuant to
        Sections 5(a
        ), (
        b
        ) and (
        d
        ) above.
    
        
    
        For purposes of this Agreement, a "Change in Control" of SLL shall be
        deemed to occur if (i) over a twelve (12) month period, a person or
        group of persons acquires shares of SLL representing thirty-five percent
        (35%) of the voting power of SLL or a majority of the members of the
        Board is replaced by directors not endorsed by the members of the Board
        before their appointment or (ii) a person or group of persons (other
        than a person or group of persons controlled, directly or indirectly, by
        shareholders of SLL) acquires forty percent (40%) or more of the gross
        fair market value of the assets of SLL over a 12-week period. The
        interpretation of the meanings of the terms in the preceding sentence
        shall be made in accordance with the meanings ascribed to those terms
        under Section 409A of the US Internal Revenue Code of 1986, as amended
        (the "Code"), except that the words "person," "persons" or "group" in
        the immediately preceding sentence shall be interpreted in accordance
        with the meanings ascribed to those words under Section 280G of the Code
        and the regulations thereunder.
    
        In the event that Employee's employment terminates pursuant to this
        Section 5(e), then the Company shall, subject to Employee entering into
        a statutory compromise agreement on terms acceptable to the Company, pay
        to Employee within sixty (60) days after the date of termination: (i) a
        Notice Period Payment, (ii) any unpaid accrued Base Salary pursuant to
        Section 3(a)(i), above, and any unpaid accrued Incentive Bonus pursuant
        to Section 3(a)(ii), above, in each case to which Employee was entitled
        as of the date of termination; (iii) any amount due to Employee as of
        the date of termination as reimbursement of expenses under Section 3(e),
        above; (iv) any unpaid accrued Vacation Payment to which Employee was
        entitled as of the date of termination; and (v) a lump sum amount equal
        to the sum of (A) nine (9) months (or ten (10) months if the termination
        is by Employee) of Base Salary in effect on the date of the termination
        of Employee's employment plus (B) the Target Incentive Bonus in effect
        for the year of termination (as if the applicable performance criteria
        have been met irrespective of whether or not that is the case).
        Furthermore: (i) in the event Employee's employment with the Company
        terminates pursuant to this Section 5(e) due to termination by Employee
        for Good Reason or by the Company without Cause, Employee shall be
        entitled to an amount equal to the Termination Incentive Bonus payable
        within sixty (60) days following the end of the Year in which the
        termination occurred; and (ii) in the event Employee's employment with
        the Company terminates pursuant to this Section 5(e) due to death or
        Disability, Employee shall be entitled to an amount equal to the
        Pro-Rata Target Bonus payable within sixty (60) days after the date of
        termination. Furthermore, in the event that Employee's employment
        terminates pursuant to this Section 5(e), then, in addition to
        Employee's rights under any applicable equity award agreements, Employee
        shall also be entitled to immediate vesting of any unvested equity
        awards granted to Employee by SLL, unless otherwise provided in Section
        3(f) with respect to Performance Awards and in addition to Employee's
        rights under any applicable share option agreements, any share options
        held by Employee at the time of termination which were granted to
        Employee by SLL, shall remain exercisable until the earlier of two (2)
        years following Employee's date of termination and, if applicable, the
        date (or dates) any such options would otherwise expire in the absence
        of Employee's termination.
    
        No Offset - No Mitigation
    
        .
        
        Employee shall not be required to mitigate any damages resulting from a
        breach by the Company of this Agreement by seeking other comparable
        employment. The amount of any payment or benefit provided for in this
        Agreement shall not be reduced by any compensation or benefits earned by
        or provided to Employee as a result of his employment by another
        employer
        .
        
        
    
        P ALIGN="JUSTIFY">
     1. In the event that the Company terminates Employee's employment pursuant
        to Sections 5(c), 5(d) or 5(e), above, the Company shall provide
        Employee with at least 12 weeks notice of such termination.
        Notwithstanding the foregoing, the agreement of the Company to make the
        payments described above in such Sections 5(c), 5(d) and 5(e), shall be
        deemed to be payments in lieu of the notice described in the immediately
        preceding sentence in connection with the respective terminations
        described in those sections.
    
        

 1. Garden Leave.

    

    Following service of notice to terminate the agreement by either party, or
    if Employee purports to terminate the agreement in breach of contract, the
    Company may, in addition to any other rights it may have under this
    Agreement or under applicable law, by written notice place Employee on
    Garden Leave (as defined below) for the whole or part of the remainder of
    the agreement. For the purposes of this Section 6, "Garden Leave" means any
    period during which the Company has exercised its rights under this Section
    6.
    
    During any period of Garden Leave:
    
    the Company shall be under no obligation to provide any work to Employee and
    may revoke any powers Employee holds on behalf of the Company;
    
    the Company may require Employee to carry out alternative duties or to only
    perform such specific duties as are expressly assigned to Employee, at such
    location (including Employee's home) as the Company may decide;
    
    Employee shall continue to receive his Base Salary and all contractual
    benefits in the usual way and subject to the terms of any benefit
    arrangement;
    
    Employee shall remain an employee of the Company and bound by the terms of
    this agreement;
    
    Employee shall ensure that the CEO knows where he will be and how he can be
    contacted during each working day (except during any periods taken as
    holiday in the usual way);
    
    the Company may exclude Employee from any premises of the Company or any
    Affiliate; and
    
    the Company may require Employee not to contact or deal with (or attempt to
    contact or deal with) any officer, employee, consultant, client, customer,
    supplier, agent, distributor, shareholder, adviser or other business contact
    of the Company or any Affiliate.

    Non-Competition; Confidentiality; etc.

    All references to the "Company" in this Section 7 shall include all
    Affiliates where the context permits.

    Acknowledgment. Employee acknowledges and agrees that (i) in the course of
    Employee's employment with the Company, it has been necessary, and, in the
    future, it will continue to be necessary for Employee to acquire information
    which could include, in whole or in part, information concerning the sales,
    products, services, customers and prospective customers, sources of supply,
    computer programs, system documentation, software development, manuals,
    formulae, processes, methods, machines, compositions, ideas, improvements,
    inventions or other confidential or proprietary information belonging to the
    Company or relating to the affairs of the Company (collectively, the
    "Confidential Information"), (ii) the restrictive covenants set forth in
    this Section 7 are reasonable and necessary in order to protect and maintain
    such proprietary interests and the other legitimate business interests of
    the Company and that such restrictive covenants in this Section 7 shall
    survive the termination of Employee's employment with the Company for any
    reason, (iii) the Company would not have entered into this Agreement unless
    such covenants were included herein; and (iv) these covenants are entered
    into by Employee in consideration of the opportunity to receive payments
    pursuant to this Agreement.
    
    Non-Competition. Employee covenants and agrees that during his employment
    with the Company and for a period of six (6) months following the
    termination of such employment for any reason (less any period spent on
    Garden Leave immediately before termination), Employee shall not, on any
    vessel or within one hundred (100) miles of any non-vessel venue where, or
    from which, the Company is then conducting, or had in the then preceding
    twelve (12) months conducted, any part of its business in, or with which
    Employee had been involved or concerned, engage, directly or indirectly,
    whether as an individual, sole proprietor, or as a principal, agent,
    officer, director, employer, employee, consultant, independent contractor,
    partner or shareholder of any firm, corporation or other entity or group or
    otherwise, in any Competing Business. For purposes of this Agreement, the
    term "Competing Business" shall mean any individual, sole proprietorship,
    partnership, firm, corporation or other entity or group which offers or
    sells or attempts to offer or sell (i) spa services, prestige skin care
    products into the spa channel, or degree or non-degree educational programs
    in massage therapy, skin care or related courses or (ii) any other services
    then offered or sold by the Company. Notwithstanding the foregoing, Employee
    is not precluded from (i) maintaining a passive investment in publicly held
    entities provided that Employee does not have more than a five percent (5%)
    beneficial ownership in any such entity; or (ii) serving as an officer or
    director of any entity, the majority of the voting securities of which is
    owned, directly or indirectly, by the Company (collectively, a "Permitted
    Activity").
    
    Non-Solicitation of Customers and Suppliers
    
    . Employee agrees that during his employment with the Company, he shall not,
    whether as an individual or sole proprietor, or as a principal, agent,
    officer, director, employer, employee, consultant, independent contractor,
    partner or shareholder of any firm, corporation or other entity or group or
    otherwise, directly or indirectly, solicit the trade or business of, or
    trade, or conduct business with, any customer, prospective customer or
    supplier, of the Company for any purpose other than for the benefit of the
    Company. Employee further agrees that for six (6) months following
    termination of his employment with the Company for any reason (less any
    period spent on Garden Leave immediately before termination), Employee shall
    not, whether as an individual or sole proprietor, or as a principal, agent,
    officer, director, employer, employee, consultant, independent contractor,
    partner or shareholder of any firm, corporation or other entity or group or
    otherwise, directly or indirectly, solicit the trade or business of, or
    trade, or conduct business with any customers or suppliers, or prospective
    customers or suppliers, of the Company with whom Employee had had direct
    dealings at any time during the period of twelve (12) months immediately
    prior to such termination of employment. Notwithstanding the foregoing,
    Employee is not precluded from a Permitted Activity.
    
    
    
    Non-Solicitation of Employees, Etc
    
    .
    
    Employee agrees that during his employment with the Company and thereafter
    for a period of six (6) months (less any period spent on Garden Leave
    immediately before termination), he shall not, directly or indirectly, as an
    individual or sole proprietor or as a principal, agent, employee, employer,
    consultant, independent contractor, officer, director, shareholder or
    partner of any person, firm, corporation or other entity or group or
    otherwise without the prior express written consent of the Company,
    approach, counsel or attempt to induce any person to leave the employ of the
    Company, or terminate an independent contractor relationship with any person
    who was at any time during the period of twelve (12) months prior to the
    termination of the employment employed by or engaged as an independent
    contractor with respect to the business of the Company in an executive or
    senior managerial or technical capacity and with whom Employee had dealings
    other than in a minimal and non-material way at any time during the said
    period. Notwithstanding the foregoing, Employee is not precluded from a
    Permitted Activity.
    
    
    
    Non-Disclosure of Confidential Information
    
    . Employee agrees to hold and safeguard the Confidential Information in
    trust for the Company, its successors and assigns and only use the
    Confidential Information for purposes of performing his duties hereunder and
    agrees that he shall not, without the prior written consent of the Board,
    misappropriate or disclose or make available to anyone for use outside the
    Company at any time, either during his employment hereunder or subsequent to
    the termination of his employment hereunder for any reason, any of the
    Confidential Information, whether or not developed by Employee, except as
    required in the performance of Employee's duties to the Company or as
    required by applicable law. In the event that Employee is requested or
    required by, or under applicable law or court, or administrative order to
    disclose any of the Confidential Information, Employee shall provide the
    Company with prompt written notice of any such request or requirement so
    that the Company may seek a protective order or other appropriate remedy. If
    Employee is legally compelled to disclose Confidential Information, Employee
    shall disclose only that portion of the Confidential Information which
    Employee is legally required to disclose.
    
    
    
    Disclosure of Works and Inventions/Assignment of Patents
    
    .
    
    Employee shall disclose promptly to the Company any and all works,
    publications, inventions, discoveries and improvements authored, conceived
    or made by Employee during the period of his employment hereunder and
    related to the business or activities of the Company (the "
    Rights
    "), and hereby assigns and agrees to assign all his interest therein to the
    Company or its nominee. Whenever requested to do so by the Company, Employee
    shall execute any and all applications, assignments or other instruments
    which the Company shall deem necessary to apply for and obtain Letters of
    Patent or Copyrights, or similar documents or rights, of the United States
    or any foreign country or to otherwise protect the Company's interest in the
    Rights. Such obligations shall continue beyond the termination of Employee's
    employment hereunder for any reason with respect to works, inventions,
    discoveries and improvements authored, conceived or made by Employee during
    the period of Employee's employment under this Agreement.
    
    
    
    Return of Materials
    .
    
    Upon the termination of Employee's employment with the Company for any
    reason or, if earlier, at the start of a period of Garden Leave, Employee
    shall promptly deliver to the Board all correspondence, drawings,
    blueprints, manuals, letters, notes, notebooks, financial records, reports,
    flowcharts, programs, proposals and any other documents concerning the
    Company's business, including, without limitation, its customers or
    suppliers or concerning its products, services or processes and all other
    documents or materials containing or constituting Confidential Information;
    provided, however, that nothing in this
    Section 7(g)
    shall require Employee to deliver to the Board any property that is owned by
    Employee and that contains no Confidential Information.
    
    
    
    Enforcement and Survival
    
    . Employee agrees that a breach of this
    Section
    7
    would result in irreparable and continuing damage to the Company.
    Accordingly, notwithstanding anything in this Agreement to the contrary, in
    the event of a breach or threatened breach by Employee, the Company shall be
    entitled to pursue immediately any and all remedies it may have against
    Employee in a court of competent jurisdiction by specific performance,
    injunction, or such other remedies and relief as may be available. If a
    court of competent jurisdiction finally determines that Employee has
    breached or has threatened to breach any or all of the restrictions provided
    for by this
    Section 7
    , the term of such restriction(s) shall remain in full force and effect
    beyond the expiration of its one (1) year term, such that the Company
    receives the benefit of a full year period of restrictions. The covenants
    provided for in this
    Section 7
    shall survive the termination of this Agreement and of Employee's employment
    and shall survive the expiration of this Agreement and of Employee's
    employment.
    
    

    Non-Assignment; Successors; etc.

    The Company may assign any of its rights, under this Agreement, but it may
    not assign any of its obligations, under this Agreement without the prior
    written consent of Employee, which consent shall not be unreasonably
    withheld. This Agreement shall inure to the benefit of, and be binding on
    and enforceable by, the successors and assigns of the Company. The
    successors and assigns of the Company shall be bound by the terms hereof,
    and where the context permits, references to "Company" herein shall be
    deemed to apply to any such successors and assigns. Employee may assign his
    rights, but not his obligations, hereunder, and the obligations of Employee
    hereunder, other than the obligations set forth in Section 1, above, shall
    continue after the termination of his employment with the Company for any
    reason and shall be binding upon his estate, personal representatives,
    designees or other legal representatives, as the case may be ("Heirs"), and
    all of Employee's rights hereunder shall inure to the benefit of his Heirs.

    Notices

    Except as may be otherwise set forth in this Agreement, any notices or
    demands given in connection herewith shall be in writing and deemed given
    when (i) personally delivered, (ii) sent by facsimile transmission to a
    number provided in writing by the addressee and a confirmation of the
    transmission is received by the sender or (iii) three (3) days after being
    deposited for delivery with a recognized overnight courier, such as FedEx or
    UPS, and addressed or sent, as the case may be, to the address or facsimile
    number set forth below or to such other address or facsimile number as such
    party may in writing designate:



If to Employee:

Sean Harrington

5 Fernhurst Road

London

SW6 7JN

United Kingdom

Facsimile Number: 011 44 207 384 1064



If to the Company:

Leonard Fluxman

c/o Steiner Management Services

770 South Dixie Highway, Suite #200

Coral Gables, FL 33146

Facsimile Number: (305) 358-7704





Entire Agreement; Certain Terms

This Agreement constitutes and contains the entire agreement of the parties with
respect to the matters addressed herein and supersedes any and all prior
negotiations, correspondence, understandings and agreements between the parties
respecting the subject matter hereof, including all other agreements and
arrangements relating to the payment of any compensation to Employee with
respect to any services performed, or to be performed, on behalf of the Company
or any Affiliate, and may only be modified by an agreement in writing executed
by Employee and the Company. Notwithstanding the foregoing, nothing in this
Agreement is intended to reduce or limit in any way the rights of Employee under
any equity awards agreements entered into by SLL and Employee prior to the date
thereof. When used in this Agreement, the terms "hereof," "herein" and
"hereunder" refer to this Agreement in their entirety, including any exhibits or
schedules attached to this Agreement and not to any particular provisions of
this Agreement, unless otherwise indicated.



Counterparts

This Agreement may be executed in two counterparts, each of which shall be
deemed an original, but both of which together shall constitute one and the same
instrument.

Governing Law, etc.

This Agreement shall be governed by and construed in accordance with the laws of
England without regard to choice of law provisions and the venue for all actions
or proceedings brought by Employee arising out of or relating to this Agreement
shall be in the courts of appropriate jurisdiction located in London, England
(collectively, the "Courts"). Employee hereby irrevocably waives any objection
which he now or hereafter may have to the laying of venue of any action or
proceeding arising out of or relating to this Agreement brought in any of the
Courts and any objection on the ground that any such action or proceeding in any
of the Courts has been brought in an inconvenient forum. Nothing in this Section
12 shall affect the right of the Company or an Affiliate to bring any action or
proceeding against Employee or his property in the courts of other
jurisdictions. In the event of any litigation between the parties hereto with
respect to this Agreement, each party shall bear his or its own costs and
expenses ("Legal Costs and Expenses") in connection with such litigation,
including, but not limited to, reasonable attorneys' fees at the trial and
appellate court levels; provided, however, that with respect to any litigation
concerning whether a termination by Employee was for Good Reason, the Company
shall pay Employee's Legal Costs and Expenses (regardless of whether Employee is
the prevailing party), and provided, further, that with respect to any
litigation concerning whether a termination by the Company was for Cause,
Employee shall be entitled to recover his Legal Costs and Expenses from the
Company unless the Company is the prevailing party in any such litigation as
determined by a final and nonappealable decision or order.

Severability

It is the intention of the parties hereto that any provision of this Agreement
found to be invalid or unenforceable be reformed rather than eliminated. If any
of the provisions of this Agreement, or any part hereof, is hereinafter
construed to be invalid or unenforceable, the same shall not affect the
remainder of such provision or the other provisions of this Agreement, which
shall be given full effect, without regard to the invalid portions. If any of
the provisions of Section 7, above, or any portion thereof, is held to be
unenforceable because of the duration of such provision or portions thereof, the
area covered thereby or the type of conduct restricted therein, the parties
hereto agree that the court making such determination shall have the power to
modify the duration, geographic area and/or, as the case may be, other terms of
such provisions or portions thereof, and, as so modified, said provisions or
portions thereof shall then be enforceable. In the event that the courts of any
one or more jurisdictions shall hold such provisions wholly or partially
unenforceable by reason of the scope thereof or otherwise, it is the intention
of the parties hereto that such determination not bar or in any way affect the
Company's rights provided for herein in the courts of any other jurisdictions as
to breaches or threatened breaches of such provisions in such other
jurisdictions, the above provisions as they relate to each jurisdiction being,
for this purpose, severable into diverse and independent covenants.

Non-Waiver

Failure by either the Company or Employee to enforce any of the provisions of
this Agreement or any rights with respect hereto, or the failure to exercise any
option provided hereunder, shall in no way be considered to be waiver of such
provisions, rights or options, or to in any way affect the validity of this
Agreement.

Headings

The headings preceding the text of the paragraphs of this Agreement have been
inserted solely for convenience of reference and neither constitutes a part of
this Agreement nor affects its meaning, interpretation or effect.

Advice of Counsel

Employee acknowledges that during the negotiation of this Agreement, he has
retained or been advised to retain counsel of his choosing who has provided or
will provide advice to Employee in connection with his decision to enter into
this Agreement.

Survivorship

The following sections of this Agreement shall survive the expiration or
termination of this Agreement and shall survive Employee's termination of
employment from the Company for any reason: Section 5 (Termination), Section 7
(Non-Competition, Confidentiality, etc.) and Section 12 (Governing Law, etc.).
In addition, all sections of this Agreement that would, by their terms, survive
expiration or termination of this Agreement shall so survive such expiration and
termination and shall also survive termination for any reason of Employee's
employment with the Company.

[signatures on next page]



 

IN WITNESS WHEREOF

, the parties have executed these presents as of the day and year first above
written.



ELEMIS LIMITED

/s/ Sean Harrington

By: /s/ Leonard Fluxman



Sean Harrington Name: Leonard Fluxman

Title: Director